Exhibit 10(h)(viii)



2003 IDACORP
EXECUTIVE INCENTIVE PLAN



 

PURPOSE



The purpose of the 2003 IDACORP Executive Incentive Plan (the "Plan") is to
reinforce the goals of IDACORP (the "Company") for profitable growth and
continuation of a sound overall financial condition by providing incentive
compensation opportunities to selected key employees.  The Plan is intended to:



Attract, retain, and motivate key employees.



Relate compensation to performance and financial results.



Provide a portion of compensation in a variable rather than a fixed form.



 

ADMINISTRATION



The Chief Executive Officer (CEO) of the Company has authority to:



Recommend employees of the Company and its subsidiaries for selection as Plan
Participants.



Recommend award opportunities for Plan Participants other than the CEO. An award
opportunity is the opportunity of a Participant to earn specified dollar amounts
based on performance of the Company, its subsidiaries, and/or its business units
during a given calendar year.  Award opportunities include terms specifying:



Threshold, target, maximum, and/or other amounts that potentially may be earned
by each Plan Participant.



Annual performance goals for the Company as a whole and/or for subsidiaries or
business units, which goals are pre-conditions to the earning of an incentive
award at the threshold, target, maximum, or other specified level.



The Board of Directors Compensation Committee (the "Committee") will review the
recommendations of the CEO, make any alterations deemed appropriate, and approve
the terms of participation and award opportunities for each calendar year.  The
Committee shall establish the CEO's award opportunities.  The Committee will
report on its actions to the Company's Board of Directors (the "Board").  All
actions of the Committee under the Plan will be subject to the ratification of
the Board if requested by the Committee or required by the Board, the Securities
and Exchange Commission, applicable law, or by the rules or regulations of the
securities exchange on which the Company's shares are listed.



Except to the extent authority or responsibility is expressly reserved for the
CEO or the Board hereunder, the Plan will be administered by the Committee,
which is authorized to interpret the Plan, to establish rules and regulations
necessary to administer the Plan, and to take all other actions it determines
are required for the proper administration of the Plan.  All actions,
determinations, interpretations, and decisions made by the Committee and/or the
Board will be final, conclusive, and binding upon all other parties concerned. 
Neither the CEO nor any member of the Committee or the Board shall incur any
liability by reason of any action or determination made with respect to the
Plan.



PARTICIPATION



Employees that may be selected for participation in a given calendar year are
those in a position to directly and significantly affect revenues, profits or
losses, or operating efficiencies of the Company and its subsidiaries. 
Employees selected for participation ("Participants") will be notified and
provided a copy of the performance measures and other criteria for award
determination.



Participants may be added to the Plan or removed from the Plan at any time
during the calendar year based on participation criteria previously approved by
the Committee, by virtue of promotion or new hire following the initial
eligibility designation or upon recommendation of the CEO and approval of the
Committee.  Participation in the Plan for a particular calendar year shall not
entitle a Participant to participation in the Plan in future years.



EFFECT OF TERMINATION OF EMPLOYMENT



Upon the termination of a Participant's employment with the Company and its
subsidiaries prior to completion of the calendar year, (i) if termination is for
reasons other than Retirement, death or Disability, unless otherwise determined
by the Committee, the Participant's award opportunity will be cancelled and the
Participant will not be eligible to receive a final incentive award, and (ii) if
termination is due to Retirement, death or Disability, the Participant's award
opportunity will remain in effect, subject to the terms of the Plan. 
"Retirement" shall mean a Participant's termination from employment with the
Company and its subsidiaries, as applicable, if the date of termination occurs
on or after age 62 or if the termination is otherwise determined by the
Committee to qualify as a Retirement.  "Disability" shall mean termination of a
Participant's employment with the Company and its subsidiaries, as applicable,
if the Participant is eligible to receive benefits under the Long-Term
Disability Program maintained by the employer.



DETERMINATION OF INCENTIVE AWARDS



Profit sharing award opportunities will be based upon Corporate performance
measures as described in the Exhibit attached hereto.  Award opportunities need
not be uniform among Participants and may vary from year to year.



Within a reasonable time after the end of each calendar year, the Committee
shall determine the extent to which the performance goals have been achieved for
the resulting award that is potentially payable to the Participant.  The
Committee then shall determine whether such tentative award shall be paid out as
a final award.  The Committee may adjust any tentative award upward or downward,
accelerate or defer payment of any final award, or determine to pay no amount as
an award, in its sole discretion, in light of such considerations as the
Committee may deem relevant. An award shall be deemed earned and vested only at
such time as the Committee has determined that the award has become final.



If the amount of an award opportunity that may be earned and potentially payable
will be calculated by multiplying an incentive percentage corresponding to
specified levels of performance, that percentage will be multiplied by the base
salary paid to a Participantduring the Plan year, exclusive of any amounts
earned under any incentive, bonus, or benefit plans.



The Committee retains the discretion to authorize an individual performance
payout for extraordinary results on the part of a Participant regardless of the
level of achievement of the Corporate performance goal and other performance
goals and/or to modify performance goals to take into account extraordinary and
unexpected events.



PAYMENT OF AWARD



As promptly as practicable after final awards for a given calendar year have
been determined, such awards shall be paid out in cash by the Company to a
Participant who is an active employee (i.e., other than those who have died or
terminated due to Retirement or Disability during the calendar year) as of
December 31 of the calendar year for which the award relates.  The pay out date
for any other Participant entitled to a payout shall be determined by the CEO or
the Committee.



The Company or a Participant's employer shall deduct from all payments under the
Plan an amount necessary to satisfy federal, state or local tax withholding
requirements.  Amounts paid under the Plan will be considered in the calculation
of benefits under the Idaho Power Company Retirement Plan, and the Idaho Power
Company Employee Savings Plan.



PLAN IS NOT A CONTRACT



No provision of the Plan or any document describing the Plan or establishing
rules or regulations regarding the Plan's administration shall be deemed to
confer on any Participant the right to continue in an employer's employ or shall
affect the right of an employer to terminate any Participant's employment.



AMENDMENT AND TERMINATION OF THE PLAN



The Board reserves the right to amend, suspend, or terminate the Plan and any
award opportunities at any time in whole or in part, for any reason, and without
the consent of any Participant or beneficiary.  Company subsidiaries reserve the
right to suspend or terminate their participation in the Plan at any time, for
any reason, and without the consent of any Participant or beneficiary.



PLAN BINDING ON SUCCESSORS



All obligations of the Company or a subsidiary under the Plan shall be binding
on any successor to the Company or a subsidiary, respectively, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, reorganization, or other transaction involving all or
substantially all of the business and/or assets of the Company or subsidiary.



EFFECTIVE DATE



The Plan shall become effective January 1, 2003, and if not terminated by action
of the Board of Directors, shall expire December 31, 2003.



 

 

 

 

 

Exhibit A
2003 IDACORP
*ESTIMATED*
Executive Incentive Plan Targets



 

 

 


 


EOC GOAL ESTIMATE (1)


PAYOUT PERCENTAGE


 


 


 


THRESHOLD (DIVIDEND PAYOUT AT $1.86)


$ 72.7 MILLION


(BASED ON


TARGET (PAYOUT RATIO OF 85%)


$ 87.2 MILLION


SENIOR MANAGER LIST)


MAXIMUM (11% ROE)


$ 108.7 MILLION


 

 

 

(1)     Performance between designated levels will be prorated.

